MEMORANDUM **
Alberto Hindarsin, a native and citizen of Indonesia, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision (“IJ”) denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
The record does not compel the conclusion that Hindarsin’s asylum application was timely filed or that the untimely filing of the asylum application should be excused. See 8 C.F.R. § 1208.4(a)(5); Ramadan v. Gonzales, 479 F.3d 646, 648, 657-58 (9th Cir.2007) (per curiam).
In addition, substantial evidence supports the IJ’s finding that Hindarsin failed to establish a clear probability of persecution on account of his Christian religion because his mother, an active church member, and his sister, a church member and full-time employee of the church, have continued to live in Indonesia openly practicing their religion for eight years without incident. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001). Therefore, we *384deny Hindarsin’s withholding of removal claim. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.